ORDER
PER CURIAM.
On consideration of the Secretary’s third cumulative supplemental status report of *554postremand proceedings in response to the Court’s June 8, 1994, order, and it appearing that postremand adjudication of the appellant’s claims is proceeding and, based upon the assurance of counsel that the Secretary is mindful of his duty to move expeditiously to bring this case to closure, as required by the Veterans’ Benefits Improvements Act of 1994, Pub.L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), it is
ORDERED, sua sponte, that the portion of the Court’s June 8, 1994, order requiring the Secretary to file a status report every 60 days is hereby vacated. It is further
ORDERED, sua sponte, that the portion of the Court’s March 2, 1993, opinion retaining jurisdiction of this appeal is hereby vacated. This action is without prejudice to any timely appeal that the appellant may file from a final decision of the Board of Veterans’ Appeals, should he continue to be aggrieved. The Clerk is directed to enter judgment.